LATTIMORE, Judge.
This is an original application for a writ of habeas corpus.
After the adjournment of this court in June, 1936, an application for habeas corpus was presented to the Honorable Presiding Judge of this court, who directed the filing of the petition and that it should be submitted when the court convened. The case was submitted on October 14, 1936.
Relator sets up that on the 13th of August, 1936, an “Affidavit for information” was filed in the Justice Court of Precinct No. 1 of Tarrant County, Texas, charging that relator “Did then and there unlawfully keep and was intereested in keeping premises for the purpose of being used as a place to bet, wager and gamble on dog races,” and that upon the same day a warrant was issued, and that on the 15th of August, 1936, relator was arrested and placed in the custody of the sheriff of Tarrant County. No copy of any affidavit for information accompanies this petition, nor is there a copy of any warrant. The allegations in the petition for writ of habeas corpus are not evidence, although sworn to, and do not prove themselves. See authorities cited by Mr. Branch in Sec. 237 of his Annotated P. C. There being nothing to show that this relator was in fact arrested, or that he is in custody, we have no authority to act further in the premises.
The petition will be denied and the cause dismissed.

Petition denied and cause dismissed.